Citation Nr: 0000315	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-14 702	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
disease, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military during 
World War II, from April 1943 to November 1945.

In July 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claims for higher (i.e., increased) ratings for his 
service-connected duodenal ulcer disease, rated as 20 percent 
disabling, and for his bilateral pes planus ("flat feet"), 
rated as 10 percent disabling.  He appealed to the Board of 
Veterans' Appeals (Board).  He testified at a hearing in July 
1998 before a hearing officer at the RO in support of his 
appeal.


FINDINGS OF FACT

1.  The veteran occasionally experiences pain in his 
epigastric area as a result of his duodenal ulcer disease; it 
is effectively controlled by medication, as there has been no 
recurrence of the condition since 1993-either in the way of 
a bleeding ulcer or melena, or as evidenced by frequent 
episodes of anemia, weight loss, nausea, vomiting, etc.

2.  The veteran experiences pain and weakness in his feet due 
to his bilateral pes planus deformity-especially during 
prolonged physical activity of any sort (e.g., walking, 
standing, etc.); he also suffers from diabetic peripheral 
neuropathy, which causes swelling (edema) in his feet and 
related vascular and sensory impairment.




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the 
duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7305 (1999).

2.  With resolution of all reasonable doubt in his favor, the 
criteria for a 30 percent rating for the veteran's bilateral 
pes planus deformity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "plausible" and, therefore, "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  Claims, as 
here, that service-connected disabilities are more severe 
than presently rated are well grounded where the veteran 
alleges that higher ratings are justified due to the severity 
of his conditions.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  When a veteran submits well-grounded claims, VA has 
a "duty to assist" him in developing the evidence pertinent 
to his claims.  Id.  The Board is satisfied that all relevant 
evidence has been obtained concerning the claims at issue and 
that no further assistance to the veteran is required to 
comply with the "duty to assist."  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
cases such as the one at hand, however, where entitlement to 
compensation already has been established and the 
appropriateness of the current ratings is at issue, the 
present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

(i) Duodenal Ulcer Disease

The veteran currently has a 20 percent rating for his 
duodenal ulcer disease under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  According to this code, a 20 percent rating is 
warranted when the overall severity of the condition is 
"moderate," as manifested by recurring episodes of severe 
symptoms 2 or 3 times a year averaging 10 days in duration, 
or with continuous moderate manifestations.  A 40 percent 
rating is warranted when the overall severity of the 
condition is "moderately severe"-meaning less than 
"severe"-but with impairment of health manifested by 
anemia and weight loss, or recurring incapacitating episodes 
averaging 10 days or more in duration at least 4 times a 
year.  If the condition is "severe," then a 60 percent 
rating is warranted.  This is the maximum rating under this 
code, and must be evidenced by pain that is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment 
of health.  Id.

The veteran alleges that he experiences most-if not all-of 
the symptoms required for a rating higher than 20 percent, 
and with sufficient frequency to justify an increase.  His 
duodenal ulcer disease has been service connected for many 
years, and the RO increased the rating for it to the current 
level effective June 20, 1979, pursuant to a decision of the 
Board.  The Board's decision to increase his rating to this 
level was based, in part, on medical records indicating that 
he had recently experienced bleeding of the ulcer, as 
evidenced by black tarry stools (melena) and a decreased 
hemoglobin count.  The Board also noted that he had 
experienced episodes of epigastric discomfort, manifested by 
a slight degree of soreness in his abdomen to palpation, and 
no signs of anemia.

There are no medical records on file indicating the veteran 
experienced any symptoms due to his duodenal ulcer disease 
during the 1980s.

In December 1990, the veteran received treatment for 
complaints of epigastric pain of recent onset (he said it 
started the previous day).  A physician who examined him a 
few months later, in May 1991, indicated there were "no 
stomach problems now."

From December 1991 to January 1992, the veteran was 
hospitalized for treatment of recurring pancreatitis; he also 
received treatment during that hospitalization 
for a "perforating" ulcer attributable to his duodenal 
ulcer disease, but it apparently resolved since his ulcer 
disease was noted by history only while receiving follow-up 
treatment for the pancreatitis on various occasions from 
March to December 1992.

The veteran received additional treatment in April, May, and 
June 1993 after experiencing a recurrence of his duodenal 
ulcer disease, as evidenced by the results of an upper 
gastrointestinal (GI) endoscopy.  He complained of vomiting, 
weakness, diarrhea, and abdominal pain.  However, he had no 
complaints concerning his ulcer disease when seen later that 
year, in August and September 1993; his symptoms and 
treatment primarily pertained to his pancreatitis, in 
addition to his coronary artery disease (CAD)-status post 
coronary artery bypass graft (CABG) surgery, diabetes 
mellitus (DM), and degenerative arthritis-which was 
especially affecting his knees.  His ulcer disease was noted 
by history only and, when seen in March 1994, he indicated 
that he had "no [abdominal] pain."  There also was 
no clinical evidence of any symptoms referable to his ulcer 
disease when seen for follow-up in June and October 1994, and 
one of his private treating physicians indicated in April 
1995 that the condition was being "controlled" with 
medication.  A VA physician who examined the veteran in June 
1995 also indicated as much-reporting that, although he had 
experienced a bleeding ulcer on four separate occasions since 
his service during World War II, he had not experienced a 
recurrence of the ulcer disease (manifested by bleeding) for 
over a year prior to the current evaluation, since beginning 
to take alternative medication for treatment of it 
(Omeprazole or Prilosec, as opposed to Tagamet).  The 
examiner went on to note that the condition essentially had 
"subsided" with use of the medication, except for times 
when the veteran ate "spicy food."  The clinical portion of 
that evaluation was equally unremarkable as there was no 
objective evidence of significant weight loss attributable to 
the ulcer disease (although the examiner indicated the 
veteran had lost about 35 pounds during that year, the 
examiner pointed out that it was due to the CABG surgery, and 
not to the ulcer disease).  The examiner also indicated the 
veteran was not anemic, and that he "[v]ery seldom" 
experienced periodic vomiting since his medication seemed to 
have resolved his GI symptoms, including the pain he 
previously had experienced in the area of his epigastrium.

The more recent medical evidence also shows no indication of 
a recurrence of the duodenal ulcer disease.  The veteran 
primarily has received treatment during the last several 
years for his coronary artery disease, hypertension (HTN), 
an elevated cholesterol level (hyperlipidemia), diabetes 
mellitus, prostate cancer, chronic pancreatitis, degenerative 
arthritis, gastroesophageal reflux disease (GERD), and 
problems with his eyes and vision caused by glaucoma, 
cataracts, etc.  He also has received treatment for venous 
insufficiency in his lower extremities.

Other records on file show that, in March 1997, the veteran 
was seen for complaints of "constipation," which he said he 
had been experiencing for about 3 weeks.  During the 
objective clinical portion of that outpatient evaluation, 
however, there was no evidence of blood in his stool, melena, 
pain in his abdomen, weight loss, anemia, nausea, or 
vomiting.  After he continued to complain of constipation, 
he underwent a colonoscopy in May 1997, which showed that he 
had a "benign" polyp, about 3mm in size, in his colon.  
During a follow-up consultation in August 1997, he indicated 
that his constipation had "somewhat eased," and he denied 
experiencing any abdominal pain, blood in his stool, melena, 
weight loss or anorexia.  Furthermore, the examining 
physician indicated in the overall diagnostic assessment that 
there were "no associated findings by colonoscopy" 
to explain the veteran's complaints.

When seen for further follow-up consultations on various 
occasions from September 1997 to March 1998, it was noted 
that the constipation essentially had "resolved" and was 
"stable" with treatment via medication.  It also was 
indicated that the gastroesophageal reflux disease had 
"resolved" and was "stable" with treatment via medication.  
During an April 1998 consultation, the veteran said that he 
had not noticed any signs of hematochezia or melena, or 
significant aches or pains.  His treating physicians reported 
similar findings during subsequent consultations in June and 
August 1998.

The veteran is not shown to experience the symptoms necessary 
for a rating higher than 20 percent for his duodenal ulcer 
disease.  As indicated above, the vast majority of the 
clinical findings noted since 1990 have been essentially 
unremarkable for objective evidence of anemia or weight loss 
due to the condition.  In fact, the VA physician who examined 
him in June 1995 for compensation purposes specifically 
indicated in the report of that evaluation that his weight 
loss-which, at the time, totaled about 35 pounds since the 
preceding year-was not due to his duodenal ulcer disease, 
but rather, was due to his coronary artery disease and 
recently having undergone bypass surgery for treatment of it.  
Although the veteran, at times, has experienced pain in his 
epigastric area as a result of his ulcer disease, his 
symptoms have not been particularly longstanding or occurred 
with sufficient frequency to warrant a higher rating-
especially since records show that his symptoms always have 
resolved rather quickly with treatment (via medication), 
and since there has been no indication of a recurrence of his 
ulcer disease (in the form of bleeding, etc.) at any time 
since 1993.

It is important to bear in mind that the veteran's current 20 
percent rating takes into account the fact that he will 
sometimes experience symptoms (e.g., pain, bleeding, etc.) as 
a result of his ulcer disease, but the more dispositive 
question is to what extent, as determined by their relative 
severity and frequency .  In this case, he clearly does not 
experience "recurrent incapacitating episodes averaging 10 
or more days in duration at least 4 times per year" required 
for a higher rating.  It is significant in this latter regard 
that the VA physician who examined him in June 1995 indicated 
that he had not experienced even a single recurrence of his 
ulcer disease in "over a year," which was actually closer 
to two years since the last recurrence in question occurred 
in 1993.  This obviously is not of sufficient frequency to 
satisfy the requirements for a higher rating.  Even the 
veteran's own private treating physician agreed, indicating 
in a contemporaneous statement, dated in April 1995, that the 
ulcer disease was being effectively "controlled" with 
medication, which also is evident from the findings noted in 
the other pertinent medical records on file.

The veteran also is not shown to be entitled to a higher 
rating under any other potentially applicable diagnostic 
code.  For instance, there has been no indication that he 
experiences circulatory symptoms as a result of his ulcer 
disease.  His circulatory impairment has been etiologically 
linked to his diabetes mellitus and heart disease, not to his 
ulcer disease.  He also has not experienced the necessary 
episodes of diarrhea, nausea, etc. that might otherwise 
provide a basis for a higher rating under Diagnostic Code 
7308, or any of the similar GI symptoms that might provide a 
basis for a higher rating under Diagnostic Code 7348.

Since the overall severity of the veteran's duodenal ulcer 
disease is most commensurate with the current 20 percent 
rating, this is the rating that must be assigned.  38 C.F.R. 
§ 4.7.  The preponderance of the evidence is against a higher 
rating, so the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


(ii) Bilateral Pes Planus

The veteran currently has a 10 percent rating for his 
bilateral pes planus ("flat feet" deformity) under 
Diagnostic Code 5276.  Under this code, a 10 percent rating 
is warranted if the overall severity of the condition is 
"moderate," as indicated by a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo-Achilles 
tendon, and pain on manipulation and use of the feet.  A 30 
percent rating is warranted when the overall severity of the 
condition is "severe," as indicated by objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, evidence of swelling on 
use, and characteristic callosities.  A 50 percent rating, 
which is the maximum rating under this code, is warranted if 
the overall severity of the condition is "pronounced," as 
indicated by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles tendon on manipulation, 
which are not improved by orthopedic shoes or appliances  Id.

The veteran alleges that he experiences extensive pain and 
swelling in his feet due to his pes planus deformity-
especially if he has to stand on them for any significant 
length of time (e.g., during prolonged walking, etc.).

A VA physician who examined the veteran in June 1995 observed 
that he had only a "partial loss" of the arches of his feet 
due to his pes planus deformity.  The examiner described it 
as a "moderate degree of flatness."  The examiner also 
indicated that the veteran had a normal, although slow, gait 
and posture, but that he had difficulty squatting or arising 
on his toes and heels.

Records concerning treatment the veteran received in a VA 
outpatient podiatry clinic in September 1996 show that his 
doctors had prescribed custom orthotics for his shoes.  
During a follow-up consultation in February 1997, he 
indicated that his custom orthotics had been readjusted 
because they were causing him discomfort, but that they were 
now "working out well."  He later indicated during another 
consultation in February 1998, however, that he again was 
experiencing discomfort in his feet due to the custom 
orthotics.  Consequently, his treating physician instructed 
him to have them readjusted.  During a follow-up appointment 
in the VA outpatient clinic later that year, in June 1998, he 
indicated that he had changed to a different type of custom 
shoe (an over-the-counter variety), which he had obtained 
himself, that was "very comfortable" and much preferred to 
the custom orthotics that he had previously received from VA.

Since there was some unresolved ambiguity concerning the 
extent of the functional impairment in the veteran's feet 
that is due to his pes planus deformity, as opposed to other, 
unrelated conditions (namely, his diabetes mellitus), the RO 
had him undergo VA podiatry and peripheral vascular 
examinations to obtain medical opinions concerning these 
important issues.

The veteran underwent the peripheral vascular examination in 
August 1998.  The examiner observed that he ambulated using a 
cane; that there were signs of some mild edema in his legs; 
and that he had a well-healed incision on the medial portion 
of his left leg where the saphenous vein was harvested.  
The examiner also requested an arterial Doppler evaluation of 
the lower extremities, which showed evidence of neurovascular 
impairment that the examiner believed was likely the result 
of claudication.  Consequently, in his overall diagnostic 
assessment, the examiner indicated that he suspected the 
veteran had typical diabetic disease with occlusive disease 
in his distal lower extremity vasculature.  He also indicated 
there was no evidence of ulceration or tissue loss, and that 
further intervention might be necessary at some point in the 
future if he should develop limb threatening ischemia.

The veteran underwent the VA podiatry examination in 
September 1998.  The examiner observed the presence of 
hemosiderin deposits in the lower extremities secondary to 
varicose veins, in addition to thin skin, absent hair growth, 
edema, and tenderness in the ankle and metatarsophalangeal 
joints.  The examiner also indicated the veteran had no 
feeling in the big toe of his right foot, or in the area of 
the head of the third metatarsal of his left foot and left 
heel; he had adequate or normal sensation in the other areas 
tested.  There were no signs of crepitus in the hallux valgus 
during range of motion (ROM) testing.  There was minimal 
digital contracture, and there appeared to be an adequate 
arch of the feet when not bearing weight on them.  Even 
during weight bearing testing, the arches only compressed a 
"small amount," although the veteran commented that he had 
experienced difficulty wearing shoes and that he could not 
stand in one place all the time because his feet were weak 
and pronated.  He also said that the orthopedic shoes 
prescribed by his doctors "continue to irritate him."  
Consequently, the examiner recommended that he have them 
readjusted.  In assessing the veteran's present overall 
status, the examiner indicated that he suspected the veteran 
has peripheral neuropathy, and that he has further 
degenerative changes as a result of his pes planus deformity, 
which was evident on X-rays studies of his feet.  The 
examiner indicated the veteran may be developing Charcot's 
arthropathy, which would result in complete collapse of the 
arches of his feet.

Although the veteran obviously experiences pain in his feet 
due to his pes planus deformity, his current 10 percent 
rating under Code 5276 contemplates that he will have a 
"moderate" degree of functional impairment in his feet 
attributable to his pain and resulting discomfort.  
Therefore, this is not a sufficient basis, in and of itself, 
to assign a higher rating because the current rating takes 
this symptom and any residual impairment resulting therefrom 
into account.  He also claims that he experiences swelling, 
but most of the swelling ("edema") that has been noted on 
objective clinical evaluation has been attributed to his 
diabetes mellitus-specifically, the peripheral 
neuropathy/claudication associated therewith.  Consequently, 
there are no plausible grounds to assign a higher rating on 
this basis either.  It also is significant that the VA 
physician who examined the veteran in June 1995 indicated 
that he only has "partial loss" of his arch due to the pes 
planus deformity (i.e., a "moderate degree of flatness"), 
as opposed to something more extensive.  Similarly, the VA 
physician who examined him more recently, in September 1998, 
concurred, reporting that there was only a "small amount" 
of contracture/compression of the arches during weightbearing 
testing.  This is consistent with the current 10 percent 
rating under Code 5276.

Although there also was X-ray evidence of degenerative 
changes in the feet during the September 1998 VA podiatry 
examination-that, alone, does not provide a basis for 
assigning a rating higher than 10 percent in the absence of 
additional functional impairment in the feet attributable to 
the degenerative changes.  See 38 C.F.R. § 4.71a, Code 5003.  
Since, however, there are objective clinical indications that 
the veteran experiences premature fatigability (excess 
"weakness") in his feet-particularly during prolonged 
standing, walking, etc.-not all of which is attributable to 
his diabetes, there is a reasonable basis for increasing the 
rating for his pes planus deformity from 10 to 30 percent 
pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (known as the Court of Veterans Appeals 
prior to March 1, 1999) in DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59, and with 
resolution of all reasonable doubt in his favor under 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.

There is no plausible basis to increase the rating for the 
bilateral pes planus deformity beyond the 30-percent level.  
Although the veteran repeatedly has indicated that the custom 
orthotics prescribed by his VA doctors have not been 
successful in alleviating his symptoms, he also indicated 
while receiving treatment in June 1998 that a different type 
of custom shoe (an over-the-counter variety), which he 
obtained himself, has been "very comfortable," and that he 
much prefers it to the custom orthotics that he received from 
VA.  There also has been no clinical indication of severe 
spasms, extreme tenderness, marked inward displacement of the 
tendo-Achilles tendon, or other symptoms that might warrant a 
rating higher than 30 percent under Code 5276.


(iii) Conclusion

The above determinations are based on application of the 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (Rating Schedule).  Additionally, however, the 
Board notes that there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's 
disabilities, as there has been no showing that they have 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), or that the 
conditions have necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In rendering this decision, the Board has considered 
the veteran's hearing testimony before a hearing officer at 
the RO.  His testimony was limited to the issue of an 
increased rating for pes planus.  His testimony is considered 
credible insofar as he described symptoms he felt were 
related to pes planus and expressed his belief in the merits 
of his claim.


ORDER

The claim for a higher rating for the duodenal ulcer disease 
is denied.

The rating for the bilateral pes planus deformity is 
increased to 30 percent, subject to the laws and regulations 
governing the payment of VA monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

